DENNIS, J.
I am of the opinion that the words in the article of co-partnership, “the said Haffeke contributing all the rights to manufacture under the said letters patent,” constitute only a license to use the said patents, and such a license is not assignable, in tbe absence of appropriate language to show a clear intent that it shall be so assignable, e. g'., as by the use of the words “assigns,” “successor,” &c. In this1 case there are no words to show such intent, and the prayer of the petition must be refused.